DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (U.S. PG Pub No.: 2008/0047281 A1), hereinafter referred to as Fukushima et al. ‘281, in view of OBARA et al. (U.S. PG Pub No.: 2017/0205083 A1), hereinafter referred to as OBARA et al. ‘083.

Regarding claim 26, Fukushima et al. ‘281 disclose an air conditioning indoor unit (2) comprising: a main body (20) that comprises: a top side; a bottom side {as shown in Fig. 2: ¶ [0049]}; a side part (20a-20e) that connects the top side to the bottom side {as shown in Figs. 2-3: ¶ [0056]}; and an intake surface on the side part {see ¶ [0059]}; a blow-out panel (30) that at least partially covers the bottom side of the main body and that comprises a blow-out port (32) {as shown in Figs. 2-3: ¶¶ [0059] and [0065]}; an axial fan (22b) disposed inside the main body, wherein the axial fan has an axial direction orthogonal to the top side, the axial fan has an intake side (25) and a blow-out side (26), and the blow-out side is disposed on a lower side of the axial fan and faces the blow- out panel {as shown in Figs. 2-3: ¶[0065]}; a heat exchanger (21) that is disposed inside the intake surface and that surrounds the axial fan {as shown in Figs. 2-3: ¶[0049]}; and an electric component (40) {as shown in Fig. 3: ¶[0069]}.under the axial fan.  
However, Fukushima et al. ‘281 fail to explicitly disclose the limitation of the electric component under the axial fan.
OBARA et al. ‘083 teach: the concept of the electric component (40) under the axial fan {as shown in Fig. 2: ¶¶ [0023] and [0034]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fukushima et al. ‘281 in view of OBARA et al. ‘083 to include positioning the electric component under the axial fan, in order to facilitate easily perform maintenance of the electrical component {OBARA et al. ‘083 – ¶ [0023]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fukushima et al. ‘281 in view of OBARA et al. ‘083 to obtain the invention as specified in claim 1.

Regarding claim 40, the combination of Fukushima et al. ‘281 and OBARA et al. ‘083 disclose and teach the air conditioning indoor unit according to claim 26, Fukushima et al. ‘281 further disclose comprising: a cover plate (30) disposed on a center of the blow-out panel {as shown in Fig. 2, ¶[0054]}; and a housing (80) for the electric component, wherein the electric component comprises at least one of an electric box, a control device, an LED light, a wireless communication device, an air valve, a motor-operated valve, and a projector device {as shown in Fig. 3: ¶¶ [0069-0070]}; and Fukushima et al. ‘281 as modified by OBARA et al. ‘083 further disclose the limitations of the cover plate (31) disposed on a center of the blow-out panel and aligned with the electric component (40) {as shown in Fig. 2: ¶ [0023]}.

Allowable Subject Matter
2.      Claims 27-39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100175418 A1 to CHOI; In Ho et al.
US 20180106484 A1 to Swanson; Kurt M. et al.
US 20100175399 A1 to CHOI; In Ho et al.
US 20160223211 A1 to XUE; Jun et al.
US 20170328580 A1 to FURUTA; Tatsuo et al.
US 20150201519 A1 to KANEOYA; Shinya et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/02/2022